*954Order amending verdict so as to include interest reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, upon the ground that the court at Special Term, after the adjournment of the Trial Term had no power to make the order. (Duerr v. Consolidated Gas Co., 104 App. Div. 465; Fleming v. Jacob, 57 Misc. Rep. 375), and also upon the ground that the allowance of interest was not proper, the claim being unliquidated and the amount demanded having been reduced by the jury. Jenks, P. J., Thomas, Mills, Kelly and Jaycox, JJ., concurred.